Citation Nr: 0214809	
Decision Date: 10/22/02    Archive Date: 11/01/02

DOCKET NO.  95-22 327	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.  


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel



INTRODUCTION

The veteran-appellant served on active duty from December 
1966 to November 1968.  

When this matter was last before the Board of Veterans' 
Appeals (Board) in October 1998, it was remanded to the 
Department of Veterans Affairs (VA), Buffalo, New York, 
Regional Office (RO) for additional development.  Following 
the completion of that development, the case was returned to 
the Board and is now ready for further review.  


FINDINGS OF FACT

1.  All evidence necessary for review of the issue on appeal 
has been obtained, and the VA has satisfied the duty to 
notify the veteran of the law and regulations applicable to 
his claim and the evidence necessary to substantiate his 
claim.

2.  The veteran is not a veteran of combat.

3.  Diagnoses of post-traumatic stress disorder are based 
upon unsubstantiated stressors.


CONCLUSION OF LAW

Post-traumatic stress disorder was neither incurred in nor 
aggravated by service, and the veteran is not entitled to 
service connection for post-traumatic stress disorder.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 1991 & Supp. 
2002); 38 C.F.R. §§ 3.303, 3.304(f) (2002).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The VCAA

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits. 

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA or filed before 
the date of enactment and not yet final as of that date.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
Supp. 2002); see Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991); cf. Dyment v. Principi, 287 F.3d. 1377 (Fed. Cir. 
2002) (holding that only section 4 of the VCAA, amending 38 
U.S.C. § 5107, was intended to have retroactive effect).  

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) (to 
be codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  These regulations, likewise, apply to any 
claim for benefits received by VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by the VA as of that date, with the exception of the 
amendments to 38 C.F.R. § 3.156(a) relating to the definition 
of new and material evidence and to 38 C.F.R. § 3.159 
pertaining to VA assistance in the case of claims to reopen 
previously denied final claims (the second sentence of § 
3.159(c) and § 3.159(c)(4)(iii)), which apply to any claim to 
reopen a finally decided claim received on or after August 
29, 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).

In this case, VA's duties have been fulfilled to the extent 
possible.  First, there is no issue as to substantial 
completeness of the application.  38 U.S.C.A. § 5102 (West 
Supp. 2001).  The claim is for entitlement to service 
connection.  The veteran filed an initial claim in August 
1992, and in June 1993, filed VA Form 21-526, Veteran's 
Application for Compensation and Pension, the form used for 
such actions.  The veteran set out the benefit sought and the 
basis for the claim.  The RO responded to that application by 
requesting further details regarding his claim, and has 
continued to request additional information on an ongoing 
basis.  

VA must notify the veteran of evidence and information 
necessary to substantiate his claim and inform him whether he 
or VA bears the burden of producing or obtaining that 
evidence or information.  38 U.S.C.A. § 5103(a) (West Supp. 
2002); 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.159(b)); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The veteran was notified 
of the information necessary to substantiate his claim by 
means of the discussions in the July 1994 rating decision; 
November 1994 statement of the case; November 1996 
supplemental statement of the case; July 1998 supplemental 
statement of the case; the October 1998 Board remand; April 
2002 supplemental statement of the case; and August 2002 
supplemental statement of the case.  He was specifically told 
that although post-traumatic stress disorder had been 
diagnosed, there was no credible supporting evidence that the 
claimed in-service stressor underlying the diagnosis had 
actually occurred.  He was asked on many occasions to provide 
evidence pertaining to his claimed in-service stressor.  
After having reviewed the correspondence and other 
documentation of record, the Board has concluded that VA has 
no outstanding duty to inform the veteran that any additional 
information or evidence is needed.  

VA attempted to inform the veteran of which information and 
evidence he was to provide to VA and which information and 
evidence VA would attempt to obtain on his behalf.  The Board 
made several attempts to obtain evidence that could 
corroborate the veteran's alleged in-service stressors from 
the U.S. Army and Joint Service Environmental Support Group 
(ESG) [now named the United States Armed Services Center for 
Research of Unit Records (USASCRUR)], the National Personnel 
Records Center (NPRC), and the National Archives and Records 
Administration (NARA).  Pursuant to the Board's 1998 remand, 
the RO directed a letter to the veteran to inform him that 
information regarding the veteran's combat experience had 
been requested from NARA, but that NARA could not furnish any 
information without the payment of a fee for copying and 
handling.  The veteran was advised that VA was unable to pay 
such a fee but that relevant evidence could be contained at 
NARA.  The veteran was informed that it was his 
responsibility to obtain the material and provide it to VA, 
and that it should be submitted as soon as possible.  In 
December 1998, the RO sent a follow-up letter to the veteran, 
providing information regarding the cost involved in 
contacting NARA for the requested combat information.  

Third, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West Supp. 2001); 66 Fed. Reg. 45,620, 45,630-31 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§ 3.159(c)).  The RO obtained the veteran's VA treatment 
records and private treatment records identified by the 
veteran.  The RO also obtained copies of the veteran's 
military personnel records.  The RO also made appropriate 
inquiries to ESG, NPRC, and NARA for information that might 
corroborate the veteran's alleged stressors.  It is 
significant to note that the veteran did not respond to the 
November 1998 letter from the RO that requested that he 
obtain from NARA information regarding his alleged stressors.   
"The duty to assist is not always a one-way street.  If a 
veteran wishes help, he cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining the putative evidence."  Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).  In April 2002, the 
veteran's representative advised the RO that the veteran had 
no additional information to add to his case.  It does not 
appear that there is any additional evidence to be requested 
or obtained.

In view of the fact that all available evidence has been 
obtained, the Board finds that the requirements to assist the 
veteran in the development of his claim under the VCAA, 
including the requirements to notify the veteran what portion 
of the evidence is to be provided by him and what portion is 
to be provided by VA, has been fulfilled.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002)  

Additionally, the veteran was afforded a VA examination in 
July 1997 for the purpose of determining the nature and 
etiology of his post-traumatic stress disorder.  In addition, 
the veteran has been provided ample opportunity to present 
evidence and argument in support of his claim.  In February 
2002, the veteran submitted a private examination report 
pertinent to his claim that showed a diagnosis of post-
traumatic stress disorder related to service in Vietnam.  
There is of record sufficient evidence to decide the claim.  

The requirements of the VCAA have been met by the RO to the 
extent possible, and there would be no possible benefit to 
remanding this case to the RO for its consideration of the 
requirements of the VCAA in the first instance.  See Soyini 
v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence 
to requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  Under 
these circumstances, adjudication of this appeal, without 
referral to the RO for initial consideration under VCAA, 
poses no harm or prejudice to the veteran.  See, e.g., 
Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.  
Additionally, the Board's consideration of the VCAA 
regulations in the first instance is not prejudicial to the 
appellant because the provisions of this rule merely 
implement the VCAA and do not provide any rights other than 
those provided by the VCAA.  

Factual Background

The veteran's service records, including his DD Form 214 and 
DA Form 20 indicate that he served with the U.S. Army from 
December 1966 to November 1968, including 9 months and 25 
days of foreign and/or sea service.  From January 24, 1968 to 
November 13, 1968, he served in Vietnam.  During this tour, 
the veteran's principal duty were as an aircraft power train 
repairman and a helicopter repairman with the 330th 
Transportation Company.  He received the National Defense 
Service Medal, the Vietnam Service Medal, the Republic of 
Vietnam Campaign Medal, the Good Conduct Medal, and two Rifle 
Marksman Badges.  There is no record of medals or awards 
associated with combat.  

The veteran's service medical records are negative for 
complaints, of or treatment for a psychiatric disorder, 
including post-traumatic stress disorder.  Psychiatric 
evaluation upon separation in August 1968 was within normal 
limits.  The veteran reported no complaints of a nervous 
disorder.  

Post-service private medical records document the veteran's 
hospitalization from November 1989 to December 1989 for 
laceration of the right hepatic lobe.  The veteran underwent 
exploratory laparotomy, hepatectomy with control of bleeding 
of the right hepatic lobe.  

VA treatment records document that the veteran was 
hospitalized from August 1992 to September 1992 with a 
diagnoses of alcohol dependence, severe, continuous, and rule 
out post-traumatic stress disorder.  The veteran noted job 
concerns, relationship problems related to alcohol use, and 
issues about Vietnam.  Mental status examination showed no 
symptomatology of post-traumatic stress disorder.  At the 
time of discharge, the veteran was advised to initiate post-
traumatic stress disorder treatment.  

Social Security Administration records document that the 
veteran was granted Social Security benefits from September 
1992 with a primary diagnosis of status post liver laceration 
and a secondary diagnosis of status post alcoholism.  

VA medical records document that the veteran began treatment 
for alcoholism and post-traumatic stress disorder 
symptomatology in May 1993.  The outpatient treatment reports 
showed no specific stressor, but symptomatology of post-
traumatic stress disorder included complaints of sleep 
impairment, and pre-occupation with service experiences.  The 
diagnostic impression in July 1993 was post-traumatic stress 
disorder syndrome.  

Private treatment records document hospitalization in April 
1993 for treatment for an adjustment disorder with depressed 
mood and alcohol abuse.  The veteran was reported to have 
suffered from alcoholism for many years.  The veteran 
reportedly had a family problem and began drinking again.  
The veteran's history noted marital difficulties and 
treatment for alcoholism.  An accident two years prior with 
liver injury was noted.  

The veteran filed the initial claim for service connection 
for post-traumatic stress disorder in August 1992.  In 
response to that claim, the RO directed a letter to the 
veteran in August 1992 that asked that he provide exact 
information regarding the in-service stressor events, 
including dates, times, and places of event; exact unit of 
assignment numbers; full description of events, including 
details of the veteran's involvement; and the full names and 
ranks of any other personnel involved, and the names of 
witnesses.  

In October 1992, the veteran reported that while serving in 
Vietnam, he was assigned to the 330th Transportation Company 
based in Van Tao.  He reported that on many occasions he was 
exposed to rocket and artillery attacks.  He stated that he 
was so frightened that he could barely move.  He also 
recalled stories about soldiers being hit by rockets and 
being blown into tiny pieces.  He stated that on one 
occasion, there was an attack and the bunker doors were 
locked.  He stated that he was almost hysterical because of 
this.  

In February 1994, the veteran reported to the RO that he was 
assigned to the 765th Transportation Battalion, 330th 
Transportation Company, and that when he arrived in Vietnam 
in the last part of December 1967, he was rocketed as he got 
on the ground.  He stated that he saw a carabu [aircraft] get 
cut in two and saw another soldier get an ear cut off during 
an attack.  

In 1995, the RO submitted three requests to ESG consisting of 
copies of the veteran's statements and his personnel records.  
The RO requested that ESG confirm any stressors relating to 
the veteran's service in Vietnam.  

In February 1996, the ESG replied that no enemy activity was 
reported that involved the veteran's unit.  The ESG noted 
that in order to provide further research, it would need full 
names of casualties, unit designations to the company level, 
specific dates, and other units involved.  It was also stated 
that Morning Reports could be obtained from the NARA, and 
that such reports could be used to verify daily personnel 
action or transfers.

In 1996, the RO resubmitted two requests to ESG for stressor 
verification, noting that ESG had previously submitted 
erroneous documentation concerning 1965, while the veteran 
was in Vietnam in 1968.  ESG was asked confirm any stressors 
relating to the veteran's service in Vietnam from January 
1968 to November 1968.  The RO also asked for a unit history 
of the 330th Transportation Company.  

In June 1996, the ESG replied that a unit history for the 
330th Transportation Company was unable to be located.  A 
copy of an Operation Report was sent, however, that disclosed 
that the 330th Transportation Company had conducted aircraft 
recovery missions at Vung Tau.  It further showed that a 
rocket attack was reported on April 23, 1968 and a mortar 
attack was reported on April 25th 1968.  ESG stated that 
Morning Reports could be obtained from the NARA, and that 
such reports could be used to verify daily personnel action 
or transfers.  It was noted that it would be more effective 
if the veteran requested the Morning Reports directly from 
NARA.  

In 1996, the RO directed requests to the NPRC and NARA for 
information that could be used to verify the veteran's 
stressors.  

In July 1996, NPRC responded to the RO's request, by stating 
that "after action reports" were not maintained by NPRC, 
and that NARA should be contacted.  

In August 1996, NARA wrote to the RO stating that Morning 
Reports for the period in question was in the custody of 
NPRC, and that operational reports for the veteran's unit 
could be obtained, but that payment for such reports would 
have to be made in advance to NARA.  

The veteran underwent a VA social and industrial survey in 
July 1997.  In terms of his military history and stressors 
that he experienced, he stated that when he first arrived in 
Vietnam, he was assigned to a room that was rocketed by enemy 
fire; he saw a plane split in two by enemy rocket fire; he 
saw a buddy lose half an ear when a flare backfired; he 
reported that just before he was sent to Vietnam, his cousin 
was killed there; and he reported that he repaired shot up 
choppers.  

The veteran underwent VA psychiatric examination in July 1997 
for the purpose of the assessment of his post-traumatic 
stress disorder.  The veteran's claims file was reviewed.  
The veteran reported recurrent nightmares and flashbacks 
related to the Vietnam War.  It was noted that the veteran 
had been seen in the post-traumatic stress disorder clinic on 
a weekly basis since 1993.  Following examination, the 
diagnosis was post-traumatic stress disorder, mild, chronic.  
The veteran's stressors were noted to be his medical 
condition and war experiences.  

Pursuant to the Board's 1998 remand, in November 1998 the RO 
directed a letter to the veteran to inform him that 
information regarding the veteran's combat experience had 
been requested from NARA, but that NARA could not furnish any 
information without the payment of a fee for copying and 
handling.  The veteran was advised that VA was unable to pay 
such a fee but that relevant evidence could be contained at 
NARA.  The veteran was informed that it was his 
responsibility to obtain the material and provide it to VA, 
and that it should be submitted as soon as possible.  In 
December 1998, the RO sent a follow-up letter to the veteran, 
providing information regarding the cost involved in 
contacting NARA for the requested combat information.  There 
is no record of the veteran's attempt to contact NARA, and no 
further correspondence received from NARA.  

VA treatment records from 1995 to August 2001 document the 
veteran's receipt of individual and group psychotherapy for 
post-traumatic stress disorder.  An outpatient psychiatric 
progress note dated August 28, 2001 noted that the veteran 
had a long history of post-traumatic stress disorder with 
depressive and anxiety symptoms.  Following examination, the 
diagnosis on Axis I was "post-traumatic stress disorder, 
combat related, service-connected."  

In a letter to the RO, dated in February 2002 and submitted 
in March 2002, S.B., a clinical psychologist wrote that he 
had been seeing the veteran for counseling and that his 
diagnoses were post-traumatic stress disorder and alcoholism 
in full remission.  S.B. wrote that the post-traumatic stress 
disorder resulted from service in Vietnam, and was made worse 
by a near-fatal on-the-job accident in 1989.  S.B. noted that 
the veteran's symptoms included nightmares, intrusive 
memories, isolation, depression exaggerated startle response, 
anger and sleep disturbance.  

Analysis

Service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110 (West Supp. 2001).  

Effective on and after March 7, 1997, in order for a claim 
for service connection for post-traumatic stress disorder to 
be successful there must be (1) medical evidence diagnosing 
the condition in accordance with 38 C.F.R. § 4.125(a); (2) 
credible supporting evidence that the claimed inservice 
stressor actually occurred; and (3) a link, established by 
medical evidence, between the current symptoms and the 
claimed inservice stressor.  38 C.F.R. § 3.304(f) (2002); see 
also Cohen v. Brown, 10 Vet. App 128 (1997).  

38 C.F.R. § 4.125(a) (2002) requires the diagnosis of a 
mental disorder to conform to the criteria in the DIAGNOSTIC 
AND STATISTICAL MANUAL OF MENTAL DISORDERS (4th ed. 1994) 
(DSM-IV), or be returned by the rating agency to the examiner 
to substantiate the diagnosis. 

If the claimed stressor is related to combat, service 
department evidence that the appellant engaged in combat or 
that the appellant was awarded the Purple Heart Medal, Combat 
Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed inservice stressor.  
"Credible supporting evidence" of a non-combat stressor may 
be obtained from service records or other sources.  Moreau v. 
Brown, 9 Vet. App. 389 (1996).  However, the United States 
Court of Appeals for Veterans Claims (Court) has held that 
the regulatory requirement for "credible supporting evidence" 
means that "the appellant's testimony, by itself, cannot, as 
a matter of law, establish the occurrence of a non-combat 
stressor."  Dizoglio v. Brown, 9 Vet. App. 163 (1996).

A determination as to whether the appellant is a veteran of 
combat is particularly significant in a post-traumatic stress 
disorder claim because he is entitled to have his lay 
statements as to his alleged stressors accepted, without 
corroboration, if he engaged in combat with the enemy and the 
stressors are related to the combat.  See Gaines v. West, 11 
Vet. App. 353 (1998).  The Court has held that:

"[w]here it is determined, through 
recognized military citations or other 
supportive evidence, that the veteran was 
engaged in combat with the enemy and the 
claimed stressors are related to such 
combat, the veteran's lay testimony 
regarding claimed stressors must be 
accepted as conclusive as to their actual 
occurrence and no further development for 
corroborative evidence will be required, 
provided that the veteran's testimony is 
found to be 'satisfactory,' e.g., 
credible, and 'consistent with the 
circumstances, conditions, or hardships 
of [combat] service.'"

Zarycki v. Brown, 6 Vet. App. 91, 98 (1993); see also 38 
U.S.C.A. § 1154(b) (West 1991); 38 C.F.R. § 3.304(d) (2002).

VA's General Counsel has defined the phrase "engaged in 
combat with the enemy" to mean that the appellant must have 
personally participated in a fight or encounter with a 
military foe or hostile unit or instrumentality.  VAOPGCPREC 
12-99.  The fact that the appellant served in a "combat area" 
or "combat zone" does not mean that he himself engaged in 
combat with the enemy.  Id.  Moreover, a general statement in 
the appellant's service personnel records that he 
participated in a particular operation or campaign would not, 
in itself, establish that he engaged in combat with the enemy 
because the terms "operation" and "campaign" encompass both 
combat and non-combat activities.  Id.  Whether or not a 
veteran "engaged in combat with the enemy" must be determined 
through recognized military citations or other supportive 
evidence.  No single item of evidence is determinative, and 
VA must assess the credibility, probative value, and relative 
weight of each relevant item of evidence.  Id.  The 
claimant's assertions that he engaged in combat with the 
enemy are not ignored, but are evaluated along with the other 
evidence of record.  Id.  However, the claimant's assertions 
that he "engaged in combat with the enemy" are not 
sufficient, by themselves, to establish this fact.

The initial question to be addressed is whether the veteran 
received the requisite military citations or whether there is 
other supportive evidence to establish that the veteran 
"engaged in combat with the enemy."  

The appellant did not receive any award or decoration that 
would provide "conclusive evidence" that he "engaged in 
combat with the enemy."  While he did receive the National 
Defense Service Medal, and service medals pertinent to his 
duty in Vietnam, he did not receive any other medal or 
indication of participation in combat such as the Combat 
Infantry Badge, Purple Heart, or "V" devices.  Without such 
accompanying medals or devices, the National Defense Service 
Medal is not conclusive evidence of combat.  See M21-1, Part 
VI, paragraph 11.38(b)(1).  

Secondly, there is no supporting evidence that the veteran 
engaged in combat.  The veteran has cited as potential 
stressors the exposure to rocket fire and the witnessing of 
casualties that he allegedly experienced in service.  While 
these alleged events are arguably related to combat, his 
assertions alone are not sufficient, by themselves, to 
establish that these things occurred or that he is a veteran 
of combat.  

There being no evidence that the veteran was a veteran of 
combat, the preponderance of the evidence is against this 
element of his claim.  Accordingly, there must be 
satisfactory corroboration in order to establish the 
existence of a stressor.  See 38 C.F.R. § 3.304(f).  In this 
case, the veteran's only evidence of his in-service stressors 
is once again limited to his own testimony.  

Significantly, the ESG was unable to verify any claimed 
stressors.  With respect to the stressors the veteran 
asserted in response to the RO's inquiries, his responses 
lacked the specificity required by the ESG for further 
research.  The Board notes that ESG did disclose a rocket and 
mortar attack that took place within the time period that the 
veteran's unit was in Vietnam.  The veteran's representative 
has argued that this information should serve as the 
requisite corroboration of a stressful event.  The Board 
finds, however, that the documentation of these attacks in 
April 1968 lacks the specificity necessary to corroborate the 
veteran's allegation that he personally experienced the 
attacks.  The Board notes also in that regard, that the 
veteran's initial allegations in December 1992 were that 
rocket and mortar attacks occurred on many occasions.  He 
later stated that he experienced a rocket attack when he 
first arrived in Vietnam in December 1967.  The Board notes 
that the veteran arrived in Vietnam in January 1968.  
Regardless, there is no evidence of a rocket attack in 
January 1998, and no evidence that rocket and mortar attacks 
on the veteran's unit occurred on many occasions.  

Any evidence from the service department or any other 
evidence supporting a description of the event is sufficient 
to establish the occurrence of a stressor.  See M21-1, Part 
III, paragraph 5.14(a).  In this case, the diagnoses of post-
traumatic stress disorder in the record are based on 
unverified stressors provided to the examiner by the veteran.  
As the Court has stated, neither the appellant's testimony or 
after-the-fact medical nexus evidence is sufficient 
"credible supporting evidence" of the actual occurrence of 
an in-service stressor.  See Moreau v. Brown, 9 Vet. App. 389 
(1996); Dizoglio v. Brown, 9 Vet. App. 163 (1996).  In other 
words, neither the veteran's written statements nor the 
medical opinions of post-traumatic stress disorder based on 
the veteran's history establish the actual occurrence of an 
in-service stressor.  

There has been presented no credible supporting evidence that 
the claimed in-service stressors actually occurred.  The 
Board finds the veteran's own accounts of his stressors to be 
contradictory and very general in nature, and therefore 
lacking in credibility.  Secondly, it is inconceivable that 
one would experience such stressful events as seeing a 
friend's ear blown off or an airplane explode and not know 
the names of any fellow participants or witnesses, the 
general location of the incidents, or the time it occurred.  
Given the unreliability of the veteran's accounts and the 
lack of any supportive documentation of the occurrence of the 
stressors, the preponderance of the evidence is against 
establishing any stressor in service.

In the absence of a diagnosis that is based on verifiable 
stressors, therefore, the Board is constrained to deny the 
veteran's claim for service connection for post-traumatic 
stress disorder.  The preponderance of the evidence is 
against the claim.  The evidence in this case is not so 
evenly balanced so as to allow application of the benefit of 
the doubt rule.  See 38 U.S.C.A. § 5107(b)(West Supp. 2001); 
38 C.F.R. § 3.102 (2002).


ORDER

Entitlement to service connection for post-traumatic stress 
disorder is denied.




		
	L. M. BARNARD
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

